DETAILED ACTION
Response to Amendment
The pre-amendment was received 11/8/2019. Claims 1-13 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Regarding claims 1-13, 35 USC 112(f) is not invoked.





Method claim 7 is interpreted as contingent limitations via MPEP 2111.04: 
II.    CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.
See also MPEP § 2143.03.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,3,5,7,8,9,10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mulvihill et al. (US Patent App. Pub. No.: US 2017/0108502 A1).
Regarding claim 1, Mulvihill discloses a method for detecting a biomarker indicating states of a target biological system based on data acquired by measuring the target biological system, the method comprising the steps of: 
preparing a reference dataset (or “a reference dataset”, [0142], 3rd S) based on data acquired from one or more reference biological systems (or “a…reference…from biological samples”, [0091], 1st S:fig. 1B: “Healthy Controls (CON)”); 
generating a target (or “target gene” or “target mRNA”, [0079], penultimate S) dataset (or a “combined effect”a-“obtained dataset”, [0142], 3rd S, “as if by…addition”a  of the “obtained dataset” added with said “reference dataset” resulting in said combined-effect-obtained dataset) by adding (comprised by “comparison between”a, [0142], 3rd S), to the reference dataset, target biological data acquired from [[a]] the target biological system (or “the amount…in a biological sample obtained from a individual”, [0091], 1st S: via any one of fig. 1B: “Total Cases”); 

acquiring first (“First”, [0150], 2nd S) correlation coefficients (via “correlation coefficients obtained”, [0150], 3rd S, resulting in fig. 6: “Mean Correlation”) between (i.e., among “To generate a predictive model”, [0146], 1st, for) a plurality of factor (“factor”, [0056]) items (or “factor” things as shown in fig. 10:bars) in the reference dataset (represented in fig. 10: “CON”); 
acquiring second (via “the count”, [0150], last S) correlation coefficients (said “correlation coefficients obtained”) between (i.e., among “To generate a predictive model”, [0146], 1st, for) the plurality of factor items (or things as shown in fig. 10:bars) in the target dataset (represented by anyone of fig. 10: “CON”; “ChPT”; “PDAC”); 
acquiring difference correlation coefficients (said “correlation coefficients obtained”) that are differences (via “permuted…correlation coefficients”, [0150], 3rd S, resulting in said fig. 6: “Mean Correlation”) between (i.e., among) the first correlation coefficients and the second correlation coefficients; 
acquiring (via learning) indexes (or fig. 10:biomarker “Analytes” via “indicia…marker…learning”, [0052], last S, via fig. 7: “SuperLearner”) respectively for the plurality of factor items (said factor things as shown in fig. 10:bars for a respective analyte biomarker in fig. 10: y-axis) based on the difference correlation coefficients (used for generating the model); and 
selecting the biomarker (or “indicia…as markers…identified using learning”, [0052], last S) based on (that is the claimed “selecting” or picking out or recognizing is based on) the indexes (said indicia, i.e., said markers to be recognized and plotted in fig. 10 as bars).  
a	Dictionary.com:
between, preposition
9	by the combined effect of.

wherein “combined” is defined:
combined, adjective
1	made by combining; joined; united, as in a chemical compound.

wherein “joined” is defined:
join, verb (used with object)
1	to bring in contact, connect, or bring or put together:
to join hands; to join pages with a staple.

wherein “together” is defined:
together, adverb
4	taken or considered collectively or conjointly:
This one cost more than all the others together.

wherein “collectively” is defined:
collectively, adverb
1	as a whole group rather than as individual persons or things:
There have been a number of different polls released in the last two weeks, and collectively they give us an accurate picture of public opinion.

wherein “whole” is defined:
whole, adjective
1	comprising the full quantity, amount, extent, number, etc., without diminution or exception; entire, full, or total:
He ate the whole pie. They ran the whole distance.

wherein “total” is defined:
total, noun
5	the total amount; sum; aggregate:
a total of $200.

wherein “sum” is defined:
sum, noun
1	the aggregate of two or more numbers, magnitudes, quantities, or particulars as determined by or as if by the mathematical process of addition:
The sum of 6 and 8 is 14.




Regarding claim 2, Mulvihill discloses the method according to claim 1, wherein 
the step of acquiring the indexes comprises: 
acquiring a first average value (resulting in fig. 6: “Mean Correlation”: “mean…of correlation coefficient values”, [0150], last S) of the difference correlation coefficients between (i.e., among) one factor item (or a factor thing for said Mean Correlation) and first one or more factor items (or a thing for said Mean Correlation) having a prescribed correlation coefficient (resulting in said fig. 6: “Mean Correlation”: “mean…of correlation coefficient values”) with respect to the one factor item, among (i.e., between) the plurality of factor items; and
acquiring (via said recognizing) each of the indexes based on the first average value (used for “derivation of a predictive model”, [0147], 1st S).  
Regarding claim 2’ (this rejection is directed to claim 4’s numerator), Mulvihill discloses the method according to claim 1, wherein 
the step of acquiring the indexes comprises: 
acquiring a first average value (comprised by “the Pearson correlation is employed”, [0147], 1st S) of the difference correlation coefficients (or “the pair wise correlation coefficients”, [0151], 6th S) between (i.e., among) one factor item (or a thing) and first one or more factor items (or a thing) having a prescribed correlation coefficient (for “thresholds for…correlation”, [0151], 5th S ) with respect to the one factor item (or thing for said thresholds), among (i.e., between) the plurality of factor items (things); and
acquiring (via said recognizing) each of the indexes based on the first average value.  

Regarding claim 3, Mulvihill discloses the method according to claim 2, wherein
the step of acquiring the indexes comprises: 
acquiring an average value (via said “mean, median…of correlation coefficient values”) of a plurality of data items (or things for said mean of coefficient values) for the one factor item among (in association or connection with) the plurality of factor items (or things in fig. 10:bars) in the reference dataset (used for comparing); 
acquiring a difference (or “the standard deviation of the sequence”, [0151], last S) between (or among: in association or connection with via “thresholds for…correlations”, [0151],5th S) the average value (in said thresholded sequence) and data (in said thresholded sequence) of (“of” used to indicate a particular item within a category based on said developed model) the one factor item (or thing as shown in fig. 10:bars categorized in the context of specificity and sensitivity) in the target biological data; and 
acquiring each of the indexes (said fig.10:y-axis of biomarkers) based on the first average value (used to develop the model) and the difference (used to develop the model).  
















Regarding claim 3’ (directed to claim 4’s numerator), Mulvihill discloses the method according to claim 2, wherein
the step of acquiring the indexes comprises: 
acquiring an average value (via said “mean, median…of correlation coefficient values”) of a plurality of data items (or things for said mean of coefficient values) for the one factor item among (in association or connection with) the plurality of factor items (or things in fig. 10:bars) in the reference dataset (used for comparing); 
acquiring a difference (comprised by said Pearson’s correlation coefficient) between (or among: in association or connection with via “thresholds for…correlations”, [0151],5th S) the average value (in said thresholded sequence) and data (in said thresholded sequence) of (“of” used to indicate a particular item within a category based on said developed model) the one factor item (or thing as shown in fig. 10:bars categorized in the context of specificity and sensitivity) in the target biological data; and 
acquiring each of the indexes (said fig.10:y-axis of biomarkers) based on the first average value (used to develop the model) and the (Pearson’s coefficient) difference (used to develop the model).  












Regarding claim 5, claim 5 is rejected the same as claims 2,3. Thus, argument presented in claims 2,3 is equally applicable to claim 5. Thus, Mulvihill discloses the method according to claim 3, wherein the step of acquiring each of the indexes comprises, for each of the plurality of factor items: 
acquiring the average value (via said “mean and the standard deviation”) of the plurality of data items; 
acquiring the difference; 
acquiring the first average value; and 
acquiring each of the indexes based on the first average value and the difference (given that both the mean and dissimilarity values are used to derive the prediction model and also including said “mean and the standard deviation”).  
Regarding claim 7, Mulvihill discloses the method according to claim 5 
Regarding claim 8, Mulvihill discloses the method according to claim 1 st S).  

Regarding claim 9, Mulvihill discloses the method according to claim 1 
Regarding claim 10, Mulvihill discloses the method according to claim 1 st S) a plurality of times (via “repeat 10 times…the data…in the validation set each time”, [0215], 5th S, comprising said “data set as input”) from the target biological system, thereby generating the target dataset.  
Regarding claim 11, Mulvihill discloses a disease assessment method comprising: 
detecting the biomarker by using the method according to claim 1 
determining whether the biomarker corresponds to a specific disease (via “ ‘biomarker…detection of which can be correlated with a particular physical condition or state”, [0077], 1st S).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions.
Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulvihill et al. (US Patent App. Pub. No.: US 2017/0108502 A1) in view of Yang et al. (Systematic computation with functional gene-sets among leukemic and hematopoietic stem cells reveals a favorable prognostic signature for acute myeloid leukemia).
Regarding claim 4 (with respect to the rejection of claims 2’ and 3’), Mulvihill teaches the method according to claim 3, wherein the step of acquiring the indexes comprises: 


acquiring a second average value (via said Pearson’s coefficient) of the (permuted) difference correlation coefficients between (or among) the first one or more factor items (or thing for said mean) and second one or more factor items (or thing for said mean) having a prescribed correlation coefficient (in said thresholded and averaged sequence of coefficients) with respect to the first one or more factor items (or thing), among the plurality of factor items (or things); and 
acquiring each of the (analyte) indexes by an equation (via said Pearson’s coefficient) given by (the difference x the first average value)/(the second average value).  





Mulvihill does not teach: 
(the difference x the first average value)/(the second average value).







Yang teaches: 
(the difference x the first average value)/(the second average value) (via page 18, equation (6):


    PNG
    media_image2.png
    210
    406
    media_image2.png
    Greyscale
)
Thus, one of ordinary skill in the art of Pearson’s correlation coefficient and diseases can modify Mulvihill’s Pearson’s correlation coefficient with Yang’s and recognize that the modification is predictable or looked forward to because the modification is “designed to capture early-warning signals before a critical transition from normal state to disease state”, Yang, pg. 5, Dynamic network mechanism (DNM) analysis defines new LSC-representative signatures, 3rd S.







Regarding claim 6, claim 6 is rejected the same as claims 2,3,4. Thus, argument presented in claims 2,3,4 is equally applicable to claim 6. Thus, Mulvihill as combined teaches the method according to claim 4, wherein the step of acquiring each of the indexes comprises, for each of the plurality of factor items: 
acquiring the average value of the plurality of data items, 
acquiring the difference; 
acquiring the first average value;   
acquiring the second average value of the difference correlation coefficients between the first one or more factor items and the second one or more factor items having the prescribed correlation coefficient with respect to the first one or more factor items; and 
acquiring each of the indexes by the equation given by (the difference x the first average value)/(the second average value).  










Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulvihill et al. (US Patent App. Pub. No.: US 2017/0108502 A1) in view of Ling et al. (US Patent App. Pub. No.: US 2011/0224101 A1).
Regarding claim 12, claim 12 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 12. Thus, Mulvihill teaches claim 12 of a biomarker detection device for detecting a biomarker as indexes of states of a target biological system as an examination target based on data of a plurality of factor items acquired by measuring the target biological system, the biomarker detection device comprising: 
a first memory configured to store a reference dataset based on data of a plurality of factor items in reference biological data acquired from one or more reference biological systems; 

a second memory configured to store a target dataset generated by adding, to the reference dataset, the data of the plurality of factor items in a target biological data acquired from the target biological system; and 

a processor configured to: 

acquire first correlation coefficients between the plurality of factor items in 
the reference dataset stored in the first memory; 

acquire second correlation coefficients between the plurality of factor items in the target dataset stored in the second memory; 

acquire difference correlation coefficients that are differences between the first correlation coefficients and the second correlation coefficients; 

acquire the indexes respectively for the plurality of factor items based on the difference correlation coefficients; and 

select the biomarker based on the indexes.  









Mulvihill does not teach:
A. 	a first memory configured to store;
B.	a second memory configured to store;
C.	a processor 
D.	stored in the first memory; and
E.	stored in the second memory.











Ling teaches
A. 	a first (being taught first) memory (“programs…in…volatile…memory”, [0081], 4th S, wherein “Each program is…stored on…disk”, [0082], 2nd S) configured to store;
B.	a second (being taught second) memory (“programs…in…non-volatile memory”, id., stored on disk) configured to store;
C.	a processor (or “a processor”, id.) 
D.	stored in the first memory (via “data storage…in…memory”, id.); and
E.	stored in the second memory (said via “data storage…in…memory”, id.).
	Thus, one of ordinary skill in data can modify Muvihill’s dataset with Ling’s teaching of memory and processor and recognize that the modification is predictable or looked forward to because the modification saves data thus freeing the user of Muvihill from memorizing the datasets and also performs the corrrelations at “high speed”a.
a	Dictionary.com:
processor
noun
Computers.
A	a controller, the key component of a computing device that contains the circuitry necessary to interpret and execute electrical signals fed into the device.
B	a computer.

wherein “computer” is defined:
Computer
noun
1	a programmable electronic device designed to accept data, perform prescribed mathematical and logical operations at high speed, and display the results of these operations. Mainframes, desktop and laptop computers, tablets, and smartphones are some of the different types of computers.Compare analog computer, digital computer.


Regarding claim 13, claim 13 is rejected the same as claims 1 and 12. Thus, argument presented in claims 1 and 12 is equally applicable to claim 13 and vice versa. Thus, Mulvihill as combined teaches A non-transitory computer readable medium having instructions stored thereon for detecting a biomarkerthe instructions causing a computing device to perform:   

preparing 

generating 



acquiring 

acquiring acquire second correlation coefficients (to get a correlation close to 1 or -1) between the plurality of factor items (or variables for equation “r”) in the target dataset 

acquiring 

acquiring (i.e., learning) 

selecting (i.e., picking out or recognizing) 




Suggestions
Applicant’s disclosure states that biomarker of fig. 4:Is is “new”, [0010], 3rd S, corresponding to claim 4:
                                                     
    PNG
    media_image3.png
    151
    79
    media_image3.png
    Greyscale

The above cited art (Yang) teaches the same equation. How is this equation “new” in light of applicant’s disclosure? Applicant’s disclosures [0022] states “average value of ΔPCC”, an averaged difference. It is not clear whether Yang teaches that SPCCin is a difference. Thus, this lack of applicant’s disclosure, see below image portion of fig. 3, of difference (a mathematical subtraction) in the claims is an indication of obviousness:

    PNG
    media_image4.png
    132
    75
    media_image4.png
    Greyscale

Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Six et al. (US Patent App. Pub. No.: US 2014/0236621 A1) is pertinent as teaching a method of building (comprising the claimed “adding”) a reference data set from a raw data set in fig. 1:


    PNG
    media_image5.png
    996
    748
    media_image5.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS ROSARIO/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667